DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS)s submitted on 12/06/2019 and 11/23/2021 have been considered by the examiner.

Election/Restrictions

Applicant's election with traverse of Group l, a method for manufacturing a duct, Claims 1-5 and 15-19, in the reply filed on 09/12/2022 is acknowledged. The traversal is on the ground(s) that 
“Independent claim 6 of group II requires at least the following limitations: a tubular sheet made of an air-porous material on which are overmolded at least one rib made of a thermoplastic material and two end sleeves made of a thermoplastic elastomer material of claim 1.” (page 2),
“See also PCT Rule 13.4 which states “[s]ubject to Rule 13.1, it shall be permitted to include in the same international application a reasonable number of dependent claims, claiming specific forms of the invention claimed in an independent claim, even where the features of any dependent claim could be considered as constituting in themselves an invention”. (Emphasis Added.) Appellant also notes that no Unity of Invention was indicated in the International Search Report and the Written Opinion of the corresponding PCT application, which included claims 1-19 as originally presented. Therefore, Appellant respectfully requests withdrawal of the restriction requirement of groups I-II as set forth in the outstanding restriction requirement. Moreover, it is submitted that issuing one patent on the subject matter of alleged groups I and II as defined in the outstanding restriction requirement would be more expedient for the United States Patent and Trademark Office, the Applicant and the public. Thus, Applicant respectfully requests withdrawal of the Requirement for Restriction.” (Page 3)
These arguments are not found persuasive because:
As recited in the Restriction Requirement filed 07/12/2022,
“As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.” (PCT Rule 13.2). 
Prior art demonstrates that the shared technical feature is novel and nonobvious, thereby it makes a “contribution” over the prior art. (See MPEP 1850 and 1893.03(d))”
Even if Era et al. (US 2012/0118664-of record) does not teach Independent claim 6 of group II requiring the following limitations: a tubular sheet made of an air-porous material on which are overmolded at least one rib made of a thermoplastic material and two end sleeves made of a thermoplastic elastomer material, other prior art which Examiner newly found, Hasegawa et al. (US 9,574,790), teaches a duct for air intake (“an air duct”) and for attenuating mouth noises and radiated noises (“to suppress an increase in duct noise”, Co 3 li 47-50), wherein the duct (“An opening end member 4”, Co 9 li 54-55 and FIg. 2) comprises a tubular sheet (“a cylindrical opening end member body 41”) made of an air-porous material (“formed from an air-permeable material”, Co 9 li 62-63) on which are overmolded at least one rib (“a reinforcement body 42”) made of a thermoplastic material and two end sleeves (two end-sides of “a reinforcement body 42”, Co 9 li 55-56) made of a thermoplastic elastomer material. Era further teaches that the at least one rib and the two end sleeves (“the reinforcement body 42”) are formed from a synthetic resin (Co 10 li 2-3), and further teaches that the duct body is form from a thermoplastic resin (Co 4 li 21-23), thus one would have found it obvious to make the reinforcement body 42 of thermoplastic resin for the purpose of forming the duct. Furthermore, another prior art, Takada et al. (US 2006/0125149-of record) teaching an air duct, teaches that the air duct is made of a thermoplastic elastomer (Pa [0001]). Thus, one would have found it obvious to simply substitute the thermoplastic elastomer for thermoplastic resin for the purpose of forming the air duct since it has been held that where the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143 (I)(B))
Therefore, the technical feature in both groups is not special since it does not define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art, thus this application lacks unity of invention. The requirement is still deemed proper and is therefore made FINAL.
Claims 6-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Objections

Claim 1 is objected to because of the following informalities: Applicant has been advised to replace “an air intake duct” in line 8 to – the air intake duct -- and “a duct” in line 4 to – the duct --. Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (US 9,574,790) in view of Patsouras et al. (US 2009/0166126).

With respect to claim 1, Hasegawa teaches a duct for air intake (“an air duct”, “an opening end member 4”, Co 9 li 54-55 and Fig. 2) and for attenuating mouth noises and radiated noises intended to be connected to an internal combustion engine (“With the air duct of this disclosure, the air column resonance of the duct can be suppressed, and it is therefore possible to Suppress an increase in duct noise at a particular frequency.”, Co 3 li 47-51; “The air duct 1 is used in a part of an intake system for Supplying an air into a car engine.”, Co 4 li 65-66), wherein the duct (“an opening end member 4”, Co 9 li 54-55 and Fig. 2) comprising a tubular sheet (“a cylindrical opening end member body 41”, Co 9 li 62) made of an air-porous material (“formed from an air-permeable material”, Co 9 li 62-63) on which a rib (the middle portion of the reinforcement body 42”) and end sleeves (“two end-sides sing shaped portions of the reinforcement body 42”) made of a synthetic resin is integrated (“The reinforcement body 42 is formed from a synthetic resin. The reinforcement body 42 is integrated with the opening end member body 41”, Co 10 li 2-5).
Hasegawa further teaches that the duct body 2 is formed of a thermoplastic resin (Co 4 li 21-23). Thus, one would have found it obvious to make the reinforcement body 42 of the thermoplastic resin as the synthetic resin for the purpose of forming the duct.
Hasegawa teaches that the reinforcement body 42 is integrated with the opening end member body 41 by welding or bonding (Co 10 li 3-5), but does not specifically teach the claimed steps to integrate the reinforcement body 42 with the opening end member body 41.
In the same field of endeavor, a method of producing a sound-damping air conducting duct, Patsouras teaches that in the widening end or exit region 23 of air-conducting duct 20, a lining or inlay 25 consisting of sound-absorbing material is disposed, here in the form of a non-woven fabric, it is surrounded, at least on its outside 26, by a wall 31, and attached to wall 31, wall 31 is provided with holes, here passage holes 30, at least in the region of lining 25, and forms a self-supporting line segment here, wall 31 is formed from a thermoplastic plastic (Pa [0043]). Patsouras further teaches that air-conducting duct 20 can be produced using the injection-molding method (Pa [0050], [0051]), and Fig. 3 shows a mold die 40, which here has a first or upper die half 41 and a second or lower die half 42, as well as a central die core 44, lining 25 is immediately connected with the wall 31 of air-conducting duct 20, lining 25 is disposed on die core 44 as an insertion part (Pa [0052]), upper die half 41 is provided with a plurality of pins as die structures 43 and which form cores for holes 30 to be provided in wall 31 to be formed, these die structures 43 determine the configuration and shape of holes 30 of wall 31 (Pa [0053]), and mold die 40 is completely closed, whereby or whereupon molten or viscous thermoplastic plastic can be injected, under pressure, through the feed channel or sprue 46 provided in first die half 41 here, for the purpose of forming and shaping wall 31(Pa [0055]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Hasegawa with the teachings of Patsouras and provide the mold die comprising two die halves and the central core and modify the die halves comprising a plurality of pins which have the shapes corresponding to the holes in the reinforcement body 42 such that the one would position the cylindrical opening end member body 41 on the central core, completely close the mold die, and inject molten or viscous thermoplastic plastic in the mold die for the purpose of forming Hasegawa’s air duct. One would appreciate that in the modified structure of the first die half, the plurality of pins would form grooves therebetween and two half-bores in both end sides.

With respect to claim 4, Hasegawa as applied to claim 1 above teaches that step (a) comprises the provision of two molding cavities in which the grooves are adapted to mold several ribs forming a grid (“the reinforcement body 42 is formed in a lattice shape”, Co 9 li 67 and Fig. 2).

Claims 2, 5, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (US 9,574,790) in view of Patsouras et al. (US 2009/0166126) as applied to claim 1 above, and further in view of Takada et al. (US 2006/0125149-of record).

With respect to claim 2, the combination as applied to claim 1 is silent to a step (f) of forcibly removing the molded duct by pulsed air.
In the same field of endeavor, a method for forming or producing a duct, Takada teaches that a die 10 for injection molding comprises a pair of half cavity dies 11 and 11 on either side for forming an external shape of the duct, and splittable core die 12 and 13 for forming an internal shape of the duct (Pa [0039]), and in die-removing step of the duct 1, after further opening the other cavity die 11, an ejection jig 16 having substantially short-cylindrical form is inserted into the inside of the end 5 a of the duct from which the shorter core die 12 has been already pulled out, air, preferably compressed air, is blown out from an air inlet 17 of the jig 16 to the inside of the jig 16 as indicated by the arrow to allow air entering between the longer core die 13 and the duct 1, the duct 1 is pulled out together with the ejection jig 16 from the longer core die 13, then, the ejection jig 16 is pulled out to give a duct (Pa [0042]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Hasegawa in view of Patsouras with the teachings of Takada and substitute the splittable core die for the central core such that after opening the mold die halves, the one would insert the ejection jig into the inside of the end of the duct from which the shorter core die has been already pulled out, and blow compressed air out from an air inlet of the jig to the inside of the jig in order to pull the duct out of the longer core die. 

With respect to claim 16, Hasegawa as applied to claim 2 above teaches that step (a) comprises the provision of two molding cavities in which the grooves are adapted to mold several ribs forming a grid (“the reinforcement body 42 is formed in a lattice shape”, Co 9 li 67 and Fig. 2).

With respect to claims 5, 17 and 19, the combination as applied to claims 1, 2 and 16 teaches injecting the thermoplastic material, but silent to a thermoplastic elastomer material.
In the same field of endeavor, a method for forming or producing a duct, Takada teaches that the air duct is made of a thermoplastic elastomer (Pa [0001]). 
Thus, one would have found it obvious to simply substitute the thermoplastic elastomer for thermoplastic resin for the purpose of forming the air duct since it has been held that where the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143 (I)(B)).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (US 9,574,790) in view of Patsouras et al. (US 2009/0166126) as applied to claim 1 above, and further in view of Era et al. (US 2012/0118664-of record).

With respect to claim 3, Hasegawa as applied to claim 1 further teaches that step (a) comprises the provision of two molding cavities in which the grooves are adapted to mold a lattice shape (“the reinforcement body 42 is formed in a lattice shape”, Co 9 li 67 and Fig. 2), but is silent to a helical rib.
In the same field of endeavor, a tubular body soundproof cover and a covered tubular body, Era teaches that outer clearances are arranged by providing ribs projecting radially on at least one of the outer peripheral surface of the sound absorbing layer 3 and the extending direction of the ribs is not particularly limited, and may be the circumferential direction, the axial direction, a helical direction, or the like, and the ribs may also extend in a lattice shape (Pa [0196]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Hasegawa in view of Patsouras with the teachings of Era and substitute the ribs in a helical direction for the ribs in the lattice shape for the purpose of producing a soundproof air duct.

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (US 9,574,790) in view of Patsouras et al. (US 2009/0166126) and Takada et al. (US 2006/0125149-of record) as applied to claim 2 above, and further in view of Era et al. (US 2012/0118664-of record).

With respect to claim 15, Hasegawa as applied to claim 2 further teaches that step (a) comprises the provision of two molding cavities in which the grooves are adapted to mold a lattice shape (“the reinforcement body 42 is formed in a lattice shape”, Co 9 li 67 and Fig. 2), but is silent to a helical rib.
In the same field of endeavor, a tubular body soundproof cover and a covered tubular body, Era teaches that outer clearances are arranged by providing ribs projecting radially on at least one of the outer peripheral surface of the sound absorbing layer 3 and the extending direction of the ribs is not particularly limited, and may be the circumferential direction, the axial direction, a helical direction, or the like, and the ribs may also extend in a lattice shape (Pa [0196]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Hasegawa in view of Patsouras with the teachings of Era and substitute the ribs in a helical direction for the ribs in the lattice shape for the purpose of producing a soundproof air duct.

With respect to claim 18, Takada as applied in the combination regarding claim 15 further teaches that the air duct is made of a thermoplastic elastomer (Pa [0001]). 
Thus, one would have found it obvious to simply substitute the thermoplastic elastomer for thermoplastic resin for the purpose of forming the air duct since it has been held that where the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143 (I)(B)).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742